                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 ALISE MACHELL TYLER
                                                       Cause No. 4:20-CV-82-JTJ
                     Plaintiff,

       vs.                                                        ORDER

 ANDREW SAUL,
 Commissioner of Social Security

                    Defendants.




                                  INTRODUCTION

      Plaintiff Alise Machell Tyler (“Tyler” or “Plaintiff”) brings this action under

42 U.S.C. § 405(g) seeking judicial review of an unfavorable decision by the

commissioner of Social Security (“Commissioner” or “Defendant”). (Doc. 2 at 1).

Tyler was denied disability benefits at the initial as well as reconsideration levels.

(Doc. 11 at 17). Administrative Law Judge (“ALJ”) Michele M. Kelley issued an

unfavorable decision on January 23, 2020. (Doc. 11 at 30). Defendant filed the

Administrative Record on February 2, 2021. (Doc. 11). Plaintiff filed an opening

brief on March 31, 2021. (Doc. 13). She asks the Court either remands the decision

by the ALJ for an award of benefits or for further proceedings. (Doc. 13 at 8).
                                 JURISDICTION

      The Court possesses jurisdiction over this action under 42 U.S.C. § 405(g).

Venue is proper given that Plaintiff resides in Cascade County, Montana. 29 U.S.C.

§ 1391 (e)(1); L.R. 1.2(c)(3).

                        PROCEDURAL BACKGROUND

      Plaintiff protectively filed a Title II application for a period of disability and

disability insurance benefits on June 4, 2018, alleging disability beginning October

10, 2017. (Doc. 11 at 17). The ALJ identified that the Plaintiff had severe

impairments including cervical degenerative disk disease, left shoulder arthritis with

tendinopathy, osteoarthrosis of the thumbs, carpal tunnel syndrome, and emphysema

with scarring from a history of tuberculosis. (Doc. 11 at 19). The ALJ found the

Plaintiff meets the insured status requirements through December 31, 2020. (Doc.

11 at 19). The ALJ further found that Plaintiff maintained the functional capacity to

preform light work. (Doc. 11 at 22). The ALJ concluded that the Plaintiff was not

disabled as defined in the Social Security Act from October 10, 2017, through the

date of the decision. (Doc. 11 at 30). The Appeals Council rejected Plaintiff’s appeal

on July 23, 2020. (Doc. 11 at 5-8). Plaintiff subsequently filed the instant action.

Doc. 1).




                                              2
                            STANDARD OF REVIEW

      The Court conducts a limited review in this matter. The Court may set aside

the Commissioner’s decision only when then decision is not supported by substantial

evidence or where the decision is based on legal error. Bayliss v. Barnhard, 427 F.3d

1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Substantial evidence also has been described as

“more than a mere scintilla,” but “less than a preponderance.” Desrosiers v. Sec. of

Health and Human Services, 846 F.2d 573, 576 (9th Cir. 1988).

                              BURDEN OF PROOF

      A claimant is disabled for purposes of the Social Security Act if the claimant

demonstrates by a preponderance of the evidence that (1) the claimant has a

“medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months;” and (2) the impairment or impairments are of such

severity that, considering the claimant’s age, education, and work experience, the

claimant is not only unable to perform previous work but also cannot “engage in any

other kind of substantial gainful work which exists in the national economy.”

Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 974 (9th Cir. 2000)

(citing 42 U.S.C. § 1382(a)(3)(A), (B)).


                                             3
      Social Security Administration regulations provide a five-step sequential

evaluation process to determine disability. Bustamante v. Massanari, 262 F.3d 949,

953-54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520, 416.920.

       The five steps are as follows:

      1.    Is the claimant presently working in a substantially gainful
            activity? If so, the claimant is not disabled within the
            meaning of the Social Security Act. If not, proceed to step
            two. See 20 C.F.R. §§ 404.1520(b), 416.920(b).

      2.    Is the claimant’s impairment severe? If so, proceed to step
            three. If not, the claimant is not disabled. See 20 C.F.R. §§
            404.1520(c), 416.920(c).

      3.    Does the impairment “meet or equal” one of a list of
            specific impairments described in 20 C.F.R. Part 220,
            Appendix 1? If so, the claimant is disabled. If not, proceed
            to step four. See 20 C.F.R. §§ 404.1520(d), 416.920(d).

      4.    Is the claimant able to do any work that he or she has done
            in the past? If so, the claimant is not disabled. If not,
            proceed to step five. See 20 C.F.R. §§ 404.1520(e),
            416.920(e).

      5.    Is the claimant able to do any other work? If so, the
            claimant is not disabled. If not, the claimant is disabled.
            See 20 C.F.R. §§ 404.1520(f), 416.920(f).


Bustamante, 262 F.3d at 954. The claimant bears the burden of proof at steps one

through four. See id. The commissioner bears the burden of proof at step five. See

id.



                                             4
                                      BACKGROUND

I.      The ALJ’s Determination

           The ALJ followed the 5-step sequential evaluation process in evaluating the

     Plaintiff’s claim. At step one, the ALJ found that the Plaintiff met the insured status

     requirements of the Social Security Act through December 31, 2020. (Doc. 11 at

     19). The ALJ further found that the Plaintiff had not engaged in substantial gainful

     activity since the alleged onset date of October 10, 2017. (Doc. 11 at 19).

           At step two, the ALJ found that Plaintiff had the following severe impairments

     through the date last insured: cervical degenerative disk disease, left shoulder

     arthritis with tendinopathy, osteoarthritis of the thumbs, carpal tunnel syndrome, and

     emphysema with scarring from a history of tuberculosis. (Doc. 11 at 19).

           At step three, the ALJ found that the Plaintiff did not have an impairment or

     combination of impairments that meet or equaled the severity of one of the listed

     impairments in 20 C.F.R. pt. 404, subpt. P, app. 1. (Doc. 11 at 22).

           At step four, the ALJ found that the plaintiff possessed the following residual

     functional capacity:

           To perform light work as defined in 20 CFR 404.1567(b), as follows:
           The claimant can lift and carry, push and pull, 10 pounds frequently and
           20 pounds occasionally. Walk and stand about 6 hours in an 8-hour
           workday and sit about 6 hours and an 8-hour workday. The claimant
           needs to be able to alternate between sitting, standing, and walking
           between normal work breaks, which is defined as every 2 hours. The
           claimant can frequently push and pull and reach overhead with bilateral
           upper extremities. The claimant can frequently handle and finger

                                                   5
         bilaterally with the upper extremities. The claimant can frequently
         climb ramps and stairs. The claimant can frequently balance, stoop,
         kneel, and crouch. The claimant can occasionally climb ladders, ropes,
         and scaffolds. The claimant can occasionally crawl. The claimant must
         avoid concentrated exposure to cold, vibrations, and hazards. Finally
         the claimant can understand, remember, and carryout simple, detailed,
         and complex tasks; can maintain attention, concentration, persistence,
         and pace for such 8-hour workdays and 40-hour workweeks; can
         tolerate interaction with supervisors, coworkers, and the public; can
         tolerate usual work situations; and, can tolerate changes in usual work
         settings. (Doc. 11 at 18–19).

  Based on this residual functional capacity, the ALJ found that the Plaintiff could

  perform some of her past work including as a casino worker and gift ship attendant

  but cannot perform her past work as a stocker, or deli worker. (Doc. 11 at 12).

         At step five, the ALJ determined that the Plaintiff remained capable of making

  a successful adjustment to other work in the national economy considering her age,

  education, work experience, and residual functional capacity. (Doc. 11 at 29–30).

  The ALJ concluded that Plaintiff was not disabled as defined in the Social Security

  Act. (Doc. 11 at 29–30).

II.   Plaintiff’s Position

         Plaintiff argues that the ALJ erred in the following ways: (1) improperly

  discounting the finding of her treating physicians; (2) failing to properly analyze

  frequency of treatment, duration and disruption to routine in order to discount the

  treating healthcare providers as well as the Plaintiff’s testimony; and, (3) failing to




                                                6
   incorporate all of Plaintiff’s impairments into the vocational consultant’s

   hypothetical question. (Doc. 13 at 2).

III.        Commissioner’s Position

              The Commissioner asserts that the Court should affirm the ALJ’s decision

   because they properly concluded that the Plaintiff was not disabled. (Doc. 14 at 2).

   Alternatively, if the Court determines that the ALJ committed an error in the

   analysis, the Commissioner argues a remand for further proceedings would

   constitute the appropriate remedy. (Doc. 14 at 7–18).

                                          DISCUSSION

              Plaintiff argues the ALJ erred in three distinct ways. For the reasons set forth

   below, the Court agrees that the ALJ improperly discounted the findings, diagnoses,

   and objective results from treating physicians, improperly discounted Plaintiff’s

   symptoms, failed to account for the frequency, duration, and disruption of treatment,

   and, accordingly, improperly denied Plaintiff’s claim for disability benefits from

   October 10, 2017, through the date of the ALJ decision. The Court reverses the case

   for an award of benefits. It proves unnecessary to address Plaintiff’s alternative

   arguments.

       I.     Legal Standard

              In assessing a disability claim, an ALJ may rely on the opinions of three types

   of physicians as follows: “(1) those who treat the claimant (treating physicians); (2)


                                                     7
those who examine but do not treat the claimant (examining physicians); and (3)

those who neither examine nor treat the claimant (non-examining physicians).”

Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should afford each

physician’s opinion a certain amount of deference based on that physician’s

classification. A treating physician’s opinion deserves the greatest weight. Id. (“As

a general rule, more weight should be given to the opinion of a treating source than

to the opinion of doctors who did not treat the claimant.”); see also 20 C.F.R. §

404.1527(c)(2). An examining physician’s opinion is entitled, in turn, to a greater

weight than a non-examining physician’s opinion. Lester, 81 F.3d at 830.

      An ALJ should afford a treating physician’s opinion deference because the

treating physician “is employed to cure and has a greater opportunity to know and

observe the patient as an individual.” Morgan v. Comm’r of Soc. Sec. Admin., 169

F.3d 595, 600 (9th Cir. 1999) (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th

Cir. 1987)). Despite this deference, a treating physician’s opinion is not necessarily

conclusive as to either the physical condition or the ultimate issue of disability.

Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (“Although a treating

physician’s opinion is generally afforded the greatest weight in disability cases, it is

not binding on an ALJ with respect to the existence of an impairment or the ultimate

determination of disability.”).




                                              8
      An ALJ should reject a treating physician’s opinion only under certain

circumstances. Lester, 81 F.3d at 830. An ALJ must provide “specific and legitimate

reasons supported by substantial evidence in the record” when discounting a treating

physician’s uncontradicted opinion. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

2012) (internal quotations omitted); Reddick v. Chater, 157 F.3d 715, 725 (9th Cir.

1998). An ALJ may accomplish this task by setting forth “a detailed and thorough

summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

1989).

         An ALJ must do more than simply offer conclusions. An ALJ must set forth

interpretations and explain why those conclusions, rather than the doctor’s, are

correct. Reddick, 157 F.3d at 725. A non-examining physician’s opinion cannot

constitute, by itself, substantial evidence that justifies the rejection of a treating or

examining physician’s opinion. Lester, 81 F.3d at 831. A non-treating, non-

examining physician’s findings can amount to substantial evidence if other evidence

in the record supports those findings. Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.

1996).

         An ALJ may discredit a treating physician’s opinions that are conclusory,

brief, or unsupported by the record as a whole or objective medical findings. Batson

v. Comm’r of Soc. Sec., 359 F.3d 1190, 1195 (9th Cir. 2001). An ALJ can meet this

                                               9
  burden by setting out a detailed and thorough summary of the facts and conflicting

  clinical evidence, stating her interpretation thereof, and making findings.

  Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1980).

        The uncontroverted opinions of the claimant’s physicians on the ultimate

  issue of disability do not bind an ALJ, but an ALJ cannot reject those opinions

  without presenting clear and convincing reasons for doing so. Matthews v. Shalala,

  10 F.3d 678, 680 (9th Cir. 1993). A court can reject a treating physician’s

  controverted opinion on disability only with specific and legitimate reasons

  supported by substantial evidence in the record. “In sum, reasons for rejecting a

  treating doctor’s credible opinion on disability are comparable to those required for

  rejecting a treating doctor’s medical opinion.” Reddick v. Chater, 157 F.3d 715, 725

  (9th Cir. 1988) (internal citations omitted).

II.   Application to Tyler’s Claim

        Plaintiff claims disability based on a compound set of ailments including

  emphysema with scarring from a history of tuberculosis, cervical degenerative disk

  disease, shoulder arthritis, osteoarthritis of the thumbs, carpal tunnel syndrome,

  gastrointestinal reflux disease, Barrett’s esophagitis, a bleeding ulcer, and irritable

  bowel syndrome. (Doc. 11 at 19–20).

        The ALJ found that Plaintiff’s “medically determinable impairments

  significantly limit the ability to perform basic work activities.” (Doc. 11 at 19). The


                                                  10
ALJ listed several impairments as “severe,” including Plaintiff’s cervical

degenerative disc disease, left shoulder arthritis with tendinopathy, osteoarthritis of

the thumbs, carpal tunnel syndrome, and emphysema with scarring from a history of

tuberculosis. (Doc. 11 at 19). The ALJ also considered the effect of additional

impairments, such as gastrointestinal reflux disease, Plaintiff’s esophagitis, shingles,

ulcer, irritable bowel syndrome, and mild obesity. (Doc. 11 at 20). Although the ALJ

concluded that the record did show evidence of these conditions, the conditions did

“not meet the definition of severe, because they caused only transient to mild

symptoms and limitations, are well controlled with treatment, [and] have not met the

12-month-durational requirement.” (Doc. 11 at 20). Therefore, the ALJ concluded

that Plaintiff’s residual functional capacity was not limited. (Doc. 11 at 20). In

making this finding, the ALJ considered the opinions of treating physicians, State

agency medical consultants, and testimonial evidence.

      The ALJ erred by improperly discounting the objective medical findings of

Plaintiff’s treating physicians. The objective medical findings, when taken as a

whole, establish a firm basis for Plaintiff’s complaints of pain and physical

limitations. The ALJ found that while “claimant has a history of cervical

degenerative disc disease . . . records support the claimant’s alleged neck

impairment, but the balance of evidence suggests the claimant’s condition is less

serious than alleged.” (Doc. 11 at 24). The ALJ failed to consider, however, the

                                              11
entirety of the objective medical record. For example, the ALJ failed to consider the

Plaintiff’s most recent MRI results. (Doc. 11 at 609–10). That MRI indicated an

articular partial thickness tear, chronic degeneration of glenoid cartilage, and

tendinosis of the superior subscapularis. (Doc. 11 at 609–10). Such findings prove

consistent with Plaintiff’s claims of pain and physical limitation.

       The ALJ described Plaintiff’s history of treatment as “conservative” because

the record did not include a history of corrective surgeries for specified impairments.

(Doc. 14 at 7). The ALJ failed to note, however, that Plaintiff’s physicians strongly

recommended corrective surgery and only delayed these more invasive therapies

based on health and economic considerations. For example, Plaintiff’s treating

physician recommended surgery at several points to address Plaintiff’s cervical

degenerative disk disease but delayed surgery because “smoking negatively affects

the fusion rate” and the Plaintiff “would have to quit before surgery.” (Doc. 13 at

14–16). Plaintiff’s treating physician also considered radio frequency ablation

treatment, but Plaintiff was forced to forgo that option for more frequent short-term

solutions when insurance coverage proved an obstacle to access. (Doc. 11 at 567–

74).

       The ALJ compounded these errors by focusing on isolated actions and

improvements to Plaintiff’s condition as evidence that Plaintiff was not disabled.

The ALJ focused, for example, on an isolated incident in which Plaintiff chopped

                                             12
wood for her partner. (Doc. 11 at 24). Plaintiff’s partner became ill, and Plaintiff had

to help move her partner—who weighed around 300 pounds—and chop wood to

heat their home. (Doc. 11 at 24). The ALJ concluded from that evidence that

Plaintiff’s testimony regarding her own condition was questionable and that her

“condition is less limiting than alleged.” (Doc. 11 at 24). The ALJ ignored evidence

from Plaintiff’s physician, Dr. Miller, who reported that Plaintiff’s condition

significantly worsened from the demands of caring for her partner. (Doc. 11 at 462).

Dr. Miller’s notes also clarify that these arduous tasks were not done regularly. (Doc.

11 at 462). Further, this episode resulted in Plaintiff’s need for an expedited epidural

treatment—a treatment that ultimately failed to provide necessary pain management.

(Doc. 11 at 462). The ALJ failed to consider the negative treatment implications of

those activities and instead used this isolated instance to discredit the Plaintiff and

treating physician’s assessments of her physical limitations. “It is an error for an ALJ

to pick out a few isolated instances of improvement over a period of months or years

and to treat them as a basis for concluding a claimant is capable of working.”

Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

      The ALJ concentrated on other isolated improvements to the Plaintiff’s pain

management and physical therapy before her period of disability began. For

example, the ALJ quoted a May 2019 physicians note that described that Plaintiff

“responded very well” to her injection treatment. (Doc. 11 at 24). In that same note,

                                              13
however, the treating physician discussed the possible need for additional treatments

if the neck symptoms related to facet syndrome continued. (Doc. 11 at 574).

Throughout the record, additional evidence exists that the injection treatment wore

off quickly with only “somewhat” favorable mitigation and on-going pain in her

neck and back. (Doc. 11 at 567, 671, 582).

      The ALJ further committed error by giving improper weight to the opinion of

state medical experts to discount the objective findings of treating physicians. The

opinion of a non-examining physician cannot by itself constitute substantial

evidence that justifies the rejection of an opinion of an examining physician. See

Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). A non-treating, non-

examining physician’s findings can amount to substantial evidence if other evidence

in the record supports those findings. Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.

1996).

      The ALJ accorded “great weight” to the opinions of Dr. William Fernandez

M.D., and Dr. Jose Rabelo, M.D., the state agency medical consultants. (Doc. 11 at

26). These consultants assessed that Plaintiff was capable of a range of physical tasks

including that Plaintiff could “occasionally climb ladders, ropes and scaffolds,”

“carry, push, or pull up to 20 pounds occasionally and 10 pounds frequently,” and

“frequently balance, stoop, kneel, crouch.” (Doc. 11 at 26). The ALJ found the

consultants’ opinions “internally consistent and well supported by a reasonable

                                             14
explanation and the available evidence.” (Doc. 11 at 26). The supporting evidence

provided by the ALJ included Plaintiff’s “ability to care for her significant other, do

laundry, care for her own hygiene, and chop wood.” (Doc. 11 at 26). These

observations of the ALJ cannot constitute substantial evidence that would overcome

the testimony of treating physicians.

      The ALJ is required to consider the “frequency of treatment, duration, [and]

disruption to routine.” Social Security Regulations, 96-8p. Here, the ALJ failed to

consider adequately the ongoing disruptions to Plaintiff’s life. Plaintiff’s extensive

ailments often required medical care three times a month. (Doc. 13 at 6–35). The

ALJ failed to note, weigh, or otherwise consider the frequency of treatment entirely

in their decision. This legal error only compounds the other errors identified above.

      Put simply, the ALJ must provide a good reason for the weight that the ALJ

affords the treating physicians’ opinions. See 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). The ALJ’s justification for granting the consulting state physicians’

opinions such great weight proves insufficient. As explained above, the ALJ failed

to explain adequately why their interpretations, rather than the objective medical

record, were correct. The ALJ accordingly erred by affording such little weight to

the treating source’s opinions, discounting Plaintiff’s testimony, failing to consider

Plaintiff’s frequency of treatment, and according too much weight to state agency

medical consultants. The ALJ committed legal error when failing to provide a good

                                             15
reason for declining to afford sufficient deference to the treating physician’s medical

findings. See 20 CFR §§ 404.1527(c)(2), 416.927(c)(2).

                                     REMEDY

      “Remand for further administrative proceedings is appropriate if enhancement

of the record would be useful.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.

2004). When the record is fully developed and further proceedings would serve no

useful purpose, the Court may remand for an immediate award of benefits. Id.

Remand for an award of benefits proves appropriate if there are no outstanding issues

that must be resolves before a determination of disability can be made and if it is

clear from the record that the ALJ would be required to find the claimant disabled if

the ALJ properly had credited a treating or examining physician’s opinion. Id. (citing

Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000)).

      Remand for an immediate award of benefits proves appropriate here. The

record is fully developed, and further proceedings would serve no useful purpose.

No outstanding issues exist that must be resolved before a determination of disability

can be made. It is clear from the record that the ALJ would have been required to

find Plaintiff disabled from October 10, 2017, if the ALJ had credited properly the

opinions of treating physicians. See Benecke, 379 F.3d at 593. The Court will reverse

the Commissioner’s final decision denying the Plaintiff disability insurance benefits




                                             16
and remand for an immediate award of benefits from October 10, 2017 through the

date last insured.

                                     ORDER

             Accordingly, IT IS ORDERED that:

      1. Plaintiff’s Motion (Doc.13) is GRANTED;

      2. The Commissioner’s final decision denying Plaintiff’s claims for disability

          insurance benefits is reversed and remanded for an immediate award of

          benefits from October 10, 2017 through the date last insured; and

      3. The Clerk of Court is directed to enter judgment accordingly.

             Dated the 23rd day of June, 2021.




                                           17
